EXHIBIT 8.1 SUBSIDIARIES OF GASLOG LTD. The following companies are subsidiaries of GasLog Ltd. Name of Subsidiary Jurisdiction ofIncorporation Proportion ofOwnership Interest Gaslog Investments Ltd. BVI 100 % GasLog Monaco S.A.M. Monaco 100 % GasLog LNG Services Ltd. Bermuda 100 % GasLog LNG Employee Incentive Scheme Ltd. Bermuda 100 % GasLog Carriers Ltd. Bermuda 100 % GAS-one Ltd. Bermuda 100 % GAS-two Ltd. Bermuda 100 % GAS-three Ltd. Bermuda 100 % GAS-four Ltd. Bermuda 100 % GAS-five Ltd. Bermuda 100 % GAS-six Ltd. Bermuda 100 % GAS-seven Ltd. Bermuda 100 % GAS-eight Ltd. Bermuda 100 % GAS-nine Ltd. Bermuda 100 % GAS-ten Ltd. Bermuda 100 % GAS-eleven Ltd. Bermuda 100 % GAS-twelve Ltd. Bermuda 100 % GasLog Shipping Company Ltd. Bermuda 100 % Gaslog Shipping Limited BVI 100 %
